                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

JEANIE LAWRENCE                                                                   PLAINTIFF

V.                              NO. 3:18CV00126 JM/PSH

SOCIAL SECURITY ADMINISTRATION                                                   DEFENDANT

                                            ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Patricia S. Harris and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       The ALJ considered the Plaintiff’s complaints about “constant burning, tingling, and

numbness from her right shoulder to her fingers,” problems doing repetitive motion, and problems

with right arm use and neuropathy. (Tr. 20). The ALJ found that evidence of record did not support

the allegations of Plaintiff regarding the nature, severity and duration of her medically

determinable impairments. The record supports the ALJ’s findings. Judgment will be entered

accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

Plaintiff Jeanie Lawrence’s Complaint (Doc. No. 2) is DISMISSED with prejudice.

       DATED this 15th day of May, 2019.



                                             _______________________________
                                             UNITED STATES DISTRICT JUDGE
